 In the Matter of M. T. STEVENS & SONS COMPANY (MERRIMACKWOOLEN MILLS)andTEXTILE WORKERS UNION OF AMERICA (CIO)CasesNos. 1-R-2082 and1-C-2487.-DecidedMay 24, 1946DECISIONANDORDEROn July 26, 1945, the Trial Examiner issued his Intermediate Reportin the above-entitled proceedings, finding that the respondent had engagedin and was engaging in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto.Hefurther found that the respondent had not engaged in certain other un-fair labor practices and recommended, as to these, that the complaint bedismissed.' In the Intermediate Report the Trial Examiner also found,on the basis of the allegations in the complaint which he sustained, thatthe respondent had interfered with an election conducted by the Boardamong the respondent's employees for the purpose of determining repre-sentatives for collective bargaining, and recommended that the electionbe set aside.Thereafter, the respondent filed exceptions to the Inter-mediate Report and a supporting brief. Oral argument, requested by therespondent, was held before the Board at Washington, D. C., on March28, 1946.2The respondent and the Union were represented by counseland participated in the oral argument.The Board has considered the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.3 The Board has considered the Intermediate'Inasmuch as neither the Union nor counsel for the Board filed exceptions, the TrialExaminer's recommendation that the complaint be dismissed in part is hereby adopted withoutsetting forth in detail the evidence with respect thereto2Chairman Herzog, though not present at the oral argument,has read the verbatim tran-script of the argument.YAt the hearing the Trial Examiner reserved ruling on a motion of the respondent to dismissthe complaint.In his Intermediate Report the Trial Examiner d&med the motion insofar as itrelated to the complaint proceeding and reserved ruling for the Board insofar as the motionrelated to the representation proceeding.For the reasons hereinafter indicated,theTrialExaminer's ruling denying the motion is hereby reversed and the motion with respect to bothproceedings is granted68 N. L R. B, No. 30.229 230DECISIONS or NATIONAL LABOR RELATIONS BOARDReport, the respondent's exceptions and brief, and the entire record inthe case, and hereby finds that the exceptions relating to the remainingallegations of the complaint have merit.The record discloses that three of the respondent's ordinary employees,who were opposed to unions, embarked upon a campaign to defeat bothunions in the election which was to be conducted by the Board on Novem-ber 16, 1944. On October 18, 1944, as part of their campaign, the threeemployees, through their attorney, wrote a letter to Abbot Stevens,treasurer of the respondent, propounding certain inquiries concerningwhich information was requested. On October 30, 1944, Stevens repliedto the letter.Thereafter, letters, including the employees' and Stevens'reply thereto among others not material here, were reproduced in pam-phlet form and distributed outside the respondent's plant 3 days beforethe election by one of the three employees mentioned above, assisted bya number of other non-supervisory employees. In his letter of October30, Stevens made the following statements :4.If and when an election is held, the Company's policy will beas follows: * * *D. That at no time will the Company compel an employee tobecome a member of any particular union as a condition of em-ployment.E. That under no condition will the Company agree to deductionsinwages against any employee's wishes to cover dues or assess-ments.As indicated above, these statements were made in response to specificinquiries contained in the employees' letter of October 18.The TrialExaminer found that Stevens' statements, in effect, announced a fixeddetermination on the part of the respondent not to bargain with respectto a provision for a closed-shop or for a check-off, without individualemployee authorization, in the event that either of the unions prevailedin the election.The Trial Examiner concluded that such an announcedintention by an employer is itself unlawful inasmuch as demands for aclosed-shop and check-off are appropriate subjects for collective bargain-ing.While we agree with the Trial Examiner that the closed-shop andcheck-off are proper subjects for collective bargaining, we do not believethat, by its statements quoted above, the respondent did in fact indicateto its employees a fixed determination not to bargain as to these matters.The respondent declared, in response to the inquiries of employees, whatits"policy"would be. But a policy, however strongly held, may, andoften does, yield at the bargaining table.Thus, in announcing such apolicy, the respondent cannot be regarded as having foreclosed the M. T. STEVENS&SONS COMPANY231possibility of future bargaining with respect to the subjectmatters inquestion .4But even if we accept the interpretation placed by theTrial Examinerupon the respondent's statements we do not concur in his conclusionthat, in the complete absence of any other unfair labor practice, suchstatements, isolated as they were, tend tocoerceemployees within themeaning of Section 8 (1) of the Act.TheComascase,5 relied upon bythe Trial Examiner, is not analogous, inasmuchas there the statementsdid not stand alone but were an integral part of a whole course of un-lawful conduct.Whatever the language in that opinion, we find the casedistinguishable upon a much more important consideration- its facts.Thus, however viewed, the respondent's statementsare not unlawfulcoercion under the Act and affordno basisfor the Union's objections tothe election.Accordingly, we shall order that the complaintin its en-tirety and the Union's Objections to the election and its petition forinvestigation and certification of representatives be dismissed."ORDERUpon the entire record in the case, andpursuantto Section 10 (c)of the National Labor Relations Act, the National Labor Relations Boardhereby orders that the complaint in Case No. 1-C-2487 against M. T.Stevens & Sons Company (Merrimack Woolen Mills), Dracut,Massa-chusetts, be, and it herebyis,dismissed.IT IS FURTHER ORDERED that the Union's objections to the electionconducted by the Board among the employees at therespondent'splantatDracut,Massachusetts, and the Union's petitionfor investigation andcenification of representatives in Case No. 1-R-2082 be, and they are,hereby dismissed.MR. JOHN M. HOUSTON, dissenting:The decision of the majority sets aside a number of cases in which theBoard consistently has held that an employer's anticipatory refusal tobargain concerning union security announced to employees shortly before'At the oral argument before the Board,counsel for the Union and for the respondentstated that the respondent had bargained with the Union as to emplcyees in other of therespondent's plants with respect to such demands and had incorporated provisions for aclosed-shop and check-off in a written contract which lacked only the formality of affixingsignaturesMatter of Julius Cohn d)b/a Comas Manufacturing Company,59 N L R. B. 208." In view of the basis upon which the case has been decided, we find it unnecessary to con-sider the question of whether the Massachusetts statute, referred to in the Intermediate Report,relieves the respondent from any obligation to bargain with respect to a demand for check-offof union dues. 232DECISIONSOF NATIONAL LABORRELATIONS BOARDan election was coerciveper se.'I fail to perceiveany valid distinctionin principle between thosecases and the one before us. In all suchcasesitwas considered thatan announcement of this character, madein this context, sharply reminded employees about to decide for oragainst collective bargaining, that there would benobargainingfor whatisusually promptly requested in negotiations by collectivebargainingrepresentatives.Although the coercive effect of such conduct may varyindegree in diverse circumstances, it was always conceded that thestatement did coerce. I do not believe that the majority today would denythat union security has meaning,in aneconomic sense, to employees whomay be affected by it. And while a closed shop or other form of securitymay have, to some segments of our industrial population, a differentappeal than to others, it must be true thata vastnumbersee a definitepurpose and value in maintaining a coherent unity. To them, at least,itmeans that the prospects for fruitfulbargainingare enhanced.Theemployer, therefore, who quickly gives the quietus to this normal aspira-tion effectively demonstrates to his employees that his purpose is to abortthe ability of a representative to bargain on this vitalissue and, con-comitantly to minimize the possibility that they might achieveeconomicbetterment through collective bargaining.These considerations, in myjudgment, remain as validly applicable in the case before us as they werein the cases to which I have alluded, and I therefore dissent from theaction of the majority in dismissing this complaint and in refusing toset aside the election.INTERMEDIATE REPORTMr. LeoJ.Halloran,for the Board.Tyler &Reynolds,byWilliam F.Byrne,of Boston,Mass., for the respondentMr. J. William Belanger,of Boston,Mass,MrHughBrown,of Lowell, Mass,andMr. Michael Schoonfans,of Lawrence,Mass.,for the Union.STATEMENT OF THE CASEUpona chargeduly filedon December1,1944,by TextileWorkers Union ofAmerica (CIO), herein called the Union, the National Labor Relations Board,herein called the Board,by its Regional Director for the First Region(Boston,Massachusetts),issued its complaint dated March 26, 1945,againstM. T. Stevens &Sons Company' (Merrimack Woolen Mills),herein called the respondent,allegingrSeeTampaElectricCompany,56N L R. B 1270,Cameron Can Machinery Company,57 N. L. R B 1768, ComasManufacturingCompany,59 N. L.R. B 208.In theComascase the Board stated:Such a statement, as we declared in two recent decisions,[citing above two cases] isitselfunlawful foritbespeaks a determination not to bargain with the Union on so vitalamatter as the closed shop, "a frequent subject of negotiations between employers andemployees." (CitingNational LicoriceCo. v. N.L.R. B., 309 U. S. 350, 360.)The purporteddistinction adverted to by the majority in connection with theComascasehas no substance in view of the quotation herein.The name of the respondent as corrected at the hearing. M. T. STEVENS & SONS COMPANY233that the respondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and Section 2(6) and (7)of the National Labor RelationsAct, 49Stat. 449, herein called the Act.Copies ofthe complaint,the charge and notice of consolidated hearing thereon were dulyserved upon the respondent,theUnion,and Department of Woolen&WorstedWorkers ofUnited TextileWorkers of America,A. F. of L., herein called theAFL.2Withrespect to the unfair labor practices,the complaint alleged, in substance,that,between September and November 1944, particularly,(1)on or aboutOctober 30,1944, by stating,in effect,to its employees that,in the event thatthe Union were elected as the bargaining agent of its employes in the forthcomingelection,(a) it would not bargain with the Union with respect to a closed shop,or agree to a check-off of dues and assessments against the employees'wishes,(b) it would continue to bargain individually with its employees;(2) on or aboutNovember13, 1944, byaiding,abetting,and encouraging certain of its employeesin the distribution of anti-union literature,containing false and derogatory state-ments concerning the Union's officers, members and purposes,and containing thestatements set forth under(1) hereinabove;and (3)by allowing certain employeestime off from their work to distribute said anti-union literature,and paying oneemployee his regular wage for time during which he was absent from the plantand engaged in the distribution of said literature,the respondent has interferedwith, restrained and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.The respondent filed no answer,and its counsel stated at the commencement ofthe hearing that it did not intend to do so.Pursuant to due notice, a hearing was held at Boston,Massachusetts,on May 17,18 and 19, 1945, before Irving Rogosin,the undersigned Trial Examiner duly desig-nated by theChiefTrial Examiner.The Board and the respondent were repre-sented by counsel,and the Union by its representatives.All parties participated2The AFL, although served with notice of these proceedings, did not appear at thehearing. On September 8, 1944, the Union filed with the Regional Director for the First Regiona petition,alleging thata question had arisen concerning the representation of employeesof the respondent, affecting commerce within the meaning of the Act, and requestingan investi-gation and certification of representativespursuantto Section 9 (c) of the Act. On September25, 1944, the Regional Director issued a Notice of Hearing on said petition, giving notice ofhearing thereon to be held on October 9, 1944. Pursuant to such notice, a hearing was heldat the time and place designated. On October 31, 1944, the Board issued itsDecision andDirection of Election. (Note: The Decision and Direction of Election recites that the hearingwas held on September 25, 1944. It is apparent that this date refers to the date of the NoticeofHearing. It was stipulated at the hearing by all parties present that the correct date ofthe hearing was October 9, 1944, and that the hearingwas in factheld on that date.)Pursuant thereto, an election was held on November 16, 1944. The Tally of Ballots disclosedthat a majority of the employees in the appropriate unit bad voted against both participatingunions.Of the approximately 425 eligible voters, 389 cast valid ballots of which 7 were forthe AFL, 159 for the Union, 223 for neither, 8 ballots were challenged, and 5 were void.On November 20, 1944, the Union filed with the Regional Director a "protest of the election,"alleging that the respondent had committedcertain actsof interference in connection withthe election. Following aninvestigation,the Regional Director issued a Report on Objections,dated December 13, 1944, finding in effect that the protest of election raised substantial andmaterial issues with respect to the conduct of the ballot and recommendingthat "the electionheld on November 16, 1944, be declared invalid and void." On December 16, 1944, counselfor the respondent filed exceptions to the Report on Objections. On December 18, 1944,counsel for the respondent filed a "Motion To Consolidate Objections To ElectionWithUnfair Practice Charges." Thereafter on January 5, 1945, the Board granted the said Motionand ordered a consolidated hearing on the "Objections to the Election" and the unfair laborpractice proceeding. 234DECISIONSOF NATIONAL LABOR RELATIONS BOARDin the hearing and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon the issues. Duringthe course of the hearing, evidence concerning a conversation, alleged to haveoccurredfollowing anelection at a plant not here involved, between MichaelSchoonjans, field representative of the Union, and Paul R. Foisy, attorney forcertain employees hereinafter referred to, was admitted over the respondent'sobjection, subject to the respondent's motion to strike. The respondent thereaftermoved to strike the said testimony. Ruling on said motion was reserved over therespondent's objection. The motion to strike is hereby granted. At the conclusionof the Board'scase,the respondent filed a Motion to Dismiss "this proceedinginsofar as it relates to Case No. 1-R-2082" on the ground of (1) lack of proofthat the Union had complied with the Rules & Regulations providing for service ofcopies upon each of the other parties by the party filing objections to the election,-3and (2) lack of evidence of interference, restraint, and coercion on the part ofthe respondent. The respondent waived, as part of the ground for the motion, thatportion thereof relating to the failure to serve a copy of the objections upon therespondent. Ruling on the Motion to Dismiss was reserved for the Board.4 At theconclusion of the evidence, counsel for the Board moved to conform the pleadingsto the evidence adduced with respect to formal matters not affecting the substantiveissues.The motion was granted without objection. All parties were afforded anopportunity to argue orally before the undersigned and to file briefs. Counsel forthe Board and the respondent argued orally upon the record and subsequently filedbriefs.Upon the entire record in the case, and from his observance of the witnesses,the undersigned makesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTM. T. Stevens & Sons Company, a Massachusetts corporation, with its principaloffice at North Andover, Massachusetts, and a branch office at Boston, Illassachu-setts, is engaged in the business of manufacturing woolen and worsted goods at itsplants at Dracut, Andover, North Andover, Haverhill and Gleasondale, Massachu-setts ;Franklin,New Hampshire ; Peacedale, Rhode Island; and Rockville, Con-necticut.These proceedings are concerned exclusively with the respondent's plantatDracut,Massachusetts, known as the Merrimack Woolen Mills Insofar as itsMassachusetts plants are concerned, substantially all of the raw materials, valuedin excess of $1,000,000 annually, used by the respondent in its operations, is shippedto its plants from points outside the Commonwealth of Massachusetts. Substantiallyallof its finished products, valued in excess of $1,000,000 annually, are shippedfrom itsplantsinMassachusetts to points outside the Commonwealth of Massa-chusetts.The respondent concedes that it is engaged in commerce within themeaning ofthe Act .5eReferencein the respondent's motion to "the provis.ons of Section 203 10 of the GeneralRules & Regulations" is in accordance with the numbering as published in the Federal 1t ,gisteron November 26, 1943 and July 12, 1944. It appears in the Board's Rules and Regulations,Series 3, asamended, effective July 12, 1944, as Article III, Sec. 10*Inasmuch as counselfor the respondent announced on the record that the motion wasdirected "primarily" to the representation proceeding, and it was not altogether clear whetherthemotion was intended to apply to the complaint case as well, insofar as the motion wasdirected to the representation proceeding, ruling was reserved for the Bgard Inso,at as itmight be construed to apply to the complaint case, the motion was denied.5The above findings are based upon a stipulation entered into by the parties at the hearing.See also,MatterofM. T. Stevens & Sons Co, Merrimack Woolen Mills,58 N. L R. B 1626 M T STEVENS & SONS COMPANYII.THE ORGANIZATIONINVOLVED235TextileWorkers Union of America, affiliated with the Congressof IndustrialOrganiaztions, is a labor organization admitting to membership employees of therespondent.III.THE UNFAIR LABOR PRACTICES1.Interference, restraint, and coercionA.Sequence of eventsIn the summer of 1944, the Union and the AFL were engaged in an organiza-tional contest for selection as the collective bargaining representative of the pro-duction and maintenance employees at the respondent's Merrimack Woolen Mills atDracutThere was apparently some sentiment on the part of certain employeesagainst the selection of either of these labor organizations as their representativeIn September 1944, Alexander Lapointe, a painter employed at the plant, whowas opposed to the selection of either labor organization and interested in theformation of an independent union, discussed the organizational campaigns withAnthony J. Horman, a mule fixer in the spinning room, and John J. Costello, aspare hand and Horman's helper Their avowed purpose was to prevent either ofthe contesting organizations from prevailing in the forthcoming election, althoughtheir discussions centered principally upon devising means of "keeping the C. I O.out of the plant."6During this period, Lapointe was introduced to a man named Phaneuf.7 Lapointediscussedwith him the organizational drives at the mill and informed him thatliewas desirous of combatting the CIO and organizing an independent unionPhaneuf in turn introduced him toWilliam A Shearer, the organizer of anindependent union at a mill of another company. Shearer informed Lapointe thatlieknew how the CIO could be defeated, and suggested that the right of theemployees to vote for neither union be clarified. He also recommended that theyconsult Attorney Paul R Foisy, of Lowell, to help them accomplish their objectiveCostello and Norman were subsequently introduced to Shearer It was decided toconsultAttorney Foisy, and an appointment was made for later that week.On the evening of October 10, 1944, Lapointe and Horman, accompanied b}Shearer, arrived at Foisy's office Shearer introduced Lapointe and Horman toFoisy and informed him of the purpose of their visit. There is some disagreement6According to Lapointe, he was prompted to act by reason of the fact that some of theemployees, including himself, had concluded, from reading a pamphlet distributed by theUnion,as wellas an itemappearingin a local newspaper, that the employees would have thechoice of Noting for the CIO or the AFL, but would not be affoided the opportunityof voting for neither. Apparently no effort was made to ascertain from the RegionalOffice ofthe Board whether employees would have the choice of voting for neitherunion inany election.Although Lapointe testified that he had participated in an earlier election atthe plant inwhich the CIO was the only union on the ballot, he did not recollect whether employeeshad the choice of voting for "No Union" in that election. Costello, who participated in thesameelection, testified that he voted "No Union" on that occasion, and admitted that heknew he had the right to votethe same wayin any election. Herman, whoalso voted inthe ember election, agieed that there was a "No Union" choice on the ballot in that election,and testified that he understood, after observing the specimen ballot posted in the plantseveral days before the election here involved, that there would be 3 alternativesavailable toemployees.'Phaneuf did not testify, and there was no showingofhis interest in the controversybeyond Lapointe's testimonythat he was"an organizerwith [Shearer, hereinafterreferred to] for-[an) independent union." 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDand confusion as to what transpired at this conference.8 It is apparent,however,from the testimony of these witnesses that Foisy was consulted by these employeeswithrespect to means of combatting the union organizational campaigns and de-feating both unions in the forthcoming election. The record further indicates thatthese employees contemplated the formation of an independent union, but, beyondthe fact that Shearer furnished Lapointe with "pamphlets" to be signed byemployees, nothing further was done up to the time of the hearing.In consequence of the conference at Foisy's office, a letter under date of October13, 1944, addressed to the respondent and directed to the attention of SuperintendentLeslie Runton, was signed by Horman, Lapointe and Costello. The letter referredto an item which had appeared in a recent issue of a local newspaper stating thatan election was to be held shortly to determine whether the AFL or the CIOwould be certified as the bargaining agent of the respondent's employees at the millhere involved. The lettercontinued,that respresentatives of the contending unionshad been informing employees that there would be no alternative open to them butto vot, for either of these two organizations; that there was a substantial numberof employees who were opposed to both organizations for reasons stated in theletter in vigorous anti-union language; and expressed a preference by the "olderemployees" for a continuance of the policy of presenting and adjusting "theirproblems personally with the Management." Continuing, the letter requested thatthe respondent insist that provision be made in any forthcoming election to permitemployees to designate the choice on the ballot of "No Union," as well as the AFLor the CIO The letter concluded with the statement that the respondent would"Hear very shortly from the Attorney respecting our group and we will expectan early reply to his letter and also a frank statement of the Company's position."9When Superintendent Runton received the letter he transmitted it to the treasurerof the respondent.Runton admitted he had been aware of Lapointe's opposition to the Union,10and that he might have made some casual,passing reference"ina very lightvein" to his receipt of the letter, although hewas unableto recall even the sub-stance of these remarks According to Lapointe, following receipt of the letter,Runton asked him what the trouble was, and then remarked, "You fellows willhave to thrash that out," and walked away.8Thus,Foisy,inhis testimony,was positive that Costello was also present during thisconference,although Lapointe,Horman and Costello testified that Costello did not attend.Insofar as it may be material to the issues herein or to the reliability of the testimony, theundersigned finds that Costello was not present. There was also disagreement as to whetheror not there was any discussion concerning the formation of an independent union, Lapointetestifying that no mention was made during the conference of the formation of such a unionor of Foisy'srepresenting the independent when formed;Horman testifying that Shearerinformed Foisy that they were interested in "putting an independent union" into the plant.Foisy, however,testified that he was told that "they were forming or had formed an inde-pendent union."For reasons appearing hereinafter,the undersigned considers it unnecessaryto resolve this and any other conflicts in the testimony of Lapointe,Horman and Foisyas to what transpired during the conference at Foisy's office, or between Lapointe,Hormanand Costello thereafter, or as to when,by whom, and under what circumstances the lettershereinafter referred to were prepared, and subsequently signed by these three employeesShearer did not testify,and Foisy testified without contradiction that Shearer was employedas superintendent at the Pacific Mills in North Carolina, owned by another company.°A copy of this letter, which was subsequently reproduced in the pamphlet hereinafter dis-cussed, appears as"LETTER #1" in "Appendix A "30Runton testified that he learned of this in casual conversations with his supervisors whokeep him informed as to "what is going on in the plant."According to him, he had not"heard much"in regard to Horman's and Costello's sentiments regarding the Union. M. T. STEVENS & SONS COMPANY237According to Foisy's testimony,on the occasion when Shearer appeared at hisofficewith Lapointe,Horman and Costello," Shearer brought with him a letterunder date of October 13, 1944, addressed to Foisy which,after stating that acopy of the letter addressed to Superintendent Runton was enclosed, requested Foisyto communicate with Mr. Abbot Stevens, the treasurer of the respondent, toascertain the answers to certain specific questions in connection with the forthcomingelection, and concluding with a request that Foisy notify the respondent and theBoard that the signatories to the letter represent"a substantial number of employeeswho are going to demand that their rights as American Citizens be protected "12On October 18, 1944, pursuant to the request of these employees,Foisy wrotea letter to Mr.AbbotStevens, treasurer of the respondent,inwhich he referredto the letter previously sent to Runton and stated that he was enclosing the copyof the letter addressed to Foisy by three employees.The letter propounded certaininquiries concerning which information was requested.These dealt with whetherthe respondent would enter into a consent election agreement;whether, in theevent either of the contending unions should be designated as the bargaining repre-sentative,the respondent would require employees to relinquish membership in,or "compel" them to become members of, any union as a condition of employment,and whether the respondent would"compel"employees to permit a check-off fordues and assessments.13On October 30, 1944, Stevens replied to Foisy's letter informing him that arepresentative of the Union had requested the respondent to consent to an election,but that the respondent had refused;that a hearing had been ordered by theRegional Director which had been held on October 9; and that any election whichwould be held would be at the direction of the Regional Director.The letter thenoutlined the"Company's policy" that provision would be made in the event of anelection for the employees to express their preference for one of three alternatives,ie, the AFL, the CIO, or No Union, andundertook to answer categoricallythe questions propounded by Foisy's letter.14Several weeks after the conference in Foisy's office, Shearer prepared and hadprinted a pamphlet, which was addressed"TO OUR FELLOW-EMPLOYEES OFTHE, MERRIMACK MILLS." Afteran explanatory introduction the pamphletset out chronologically the letter of October 13, 1944, from Horman,Lapointe andCostello to the respondent and directed to the attention of Superintendent Runton;the letter under the same date from these employees to Attorney Foisy; the letterofOctober18, 1944, from Foisy to Stevens,and the reply by Stevens to Foisyunder date of October 30, 1944. Following this last letter there appeared in thepamphlet overthe signature of the three employees a recapitulationof what theyconsideredthe respondent'spolicy,a statement of the fair treatment which theemployees had received from management in connection with their individualproblems,a denunciation of "these power-hungry organizers,"and an appeal to theemployeesto vote "NO UNION" inthe coming election.Shearer notified Lapointe that the pamphlets had been printed and were readyfor distribution,and Lapointe in turn notified Costello and Horman.On November10,Shearer delivered two bundles containing these pamphlets to Lapointe.Lapointethereupon made arrangements for the distribution of these pamphlets and obtainedthe assistance of some five employees,including Louis J. Bell, hereinafter men-11As has already been found, Costello was not present during this conference12This letter was also subsequently reproduced in the pamphlethereinafter discussed, and apurported copy thereof appears as "LETTER #2" in "Appendix A."19A copy of this letteris set outas "LETTER #3" in Appendix A."14 The letteris set out in its entiretyas "LETTER #4" in "Appendix A." 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDtioned, none of whom were supervisory employees or otherwise identified withmanagement.On November 13, these employees, including Lapointe, took the dayoff from work for the purpose of distributing these pamphlets outside theplant.15Except as hereinafter stated, with respect to Bell, there is no contention thatany of these employees were paid by the respondent for the day which they lostfrom work. These employees, excepting Bell, met at about 6:15 o'clock on themorning of November 13 at the corner of Pleasant Street and Lakeview Avenue,about 200 feet from the mill entrance at Pleasant Street. Lapointe divided thepamphlets among them and they proceeded to the main gate entrance, the onlygate which was open,nearthe entrance to the main office. The first shift wenton duty at 7.00 o'clock, and distribution was made from about 6:30 to 7 15 in themorning.While Lapointe was distributing the pamphlets, -MasterMechanicHolden,tapointe's supervisor, who had given him permission to be absent on Lapointe'sadmitted pretense that hig wife was ill, passed Lapointe and observed him. Lapointeoffered him a pamphlet which he refused. Holden made no comment to Lapointeeither then or when he returned to work the following day, nor did he questionhim or reprimand him for obtaining the day off on the excuse that his wife was111.16Other supervisors using the main gate entrance also observed the distributionof these pamphlets but did not interfere in any way 17 During the day of thedistribution, a copy of the pamphlet which was being distributed outside the plantwas placed on Superintendent Runton's desk, probably by one of his watchmenRunton read the pamphlet but did nothing further in connection with it.18On the morning of November 13, Louis J. Bell, an employeein the spinningroom under Overseer James F. McKone at the time, reported for work late atabout 7:30. He had been there for only about 5 minutes when he asked OverseerMcKone for permission to leave. McKone grantedpermissionwithout asking thereasonfor the request.19 Bell left for Lapointe's home, returned to the vicinityof the plant at about 2:30 o'clock of the same afternoon, and distributed pamphletsseveral hundred feet from the main entrance Although McKone testified that hesaw pamphlets being distributed on the day in question, he testified that he didnot observe Bell, and the undersigned so finds. When Bell returned to the plantthe following day McKone did not inquire of him the reason for his absence,although lie made some jocular reference to Bell's having "a big head " A (lay ortwo later McKone heard "some talk" that Bell had been distributing pamphletson the day of his absence. McKone, however, said nothing to Bell regarding this15There was no showing that the respondent knew in advance of the purposes of theseemployees in taking the day off Some merely failed to report for work Lapointe arranged inadvance to take the day off upon the admitted pretense that his wife was ill. Maurice A.Plourde, a general helper, testified that he took the day off without requesting permission Hefurther testified without contradiction that while he was distributing pamphlets at a pointabout 200 feet from the plant his Foreman Mike Sullivan observed him and inquired "what thestorywas" and why he had not reported for work. Plourde told him that "he'd find out."Sullivan did not reprimand or attempt to discipline him in any way.16 This finding is based on Lapointe's uncontradicted testimonyHolden did not testify.17 Superintendent Runton customarily entered the mill at a separate entrance to the mainoffice next to the main gate several steps above the street level. InasmuchasRuntontestifiedwithout contradiction that he arrived at work at 8.00 o'clock in the morning, in view of thefact that the morning distribution ended at about 7 15, it is found in accordance with histestimony that he did not actually observe the distribution19 This finding is based upon Runton's testimony.19 Bell testified that he frequently sought permission to go out on Monday mornings for"a bowl of soup." McKone testified that he expected Bell to have lunch and return. It isapparent that Bell didnot indicate to McKone that he intended to take the remainder of theday off. M. T. STEVENS&SONS COMPANY239In the latter part of November,following the filing of the Union's protest ofthe election,Field Examiner Irvincalled at the respondent's plant, in the courseof his investigation,conferred with Superintendent Runton, and askedto examinethe respondent's pay-roll records.The records were producedand upon examina-tionitwas discovered that Bell had been paid for Monday, November 13, the dayon which he was absent 2° McKone, who was charged with the responsibility forkeeping a record of the time of his employees, was summoned and asked for anexplanation.He informed Irvin, in thepresenceofRunton,that according tohis time bookand, as far as he knew, Bellhad not been paid for the day on whichhe was absent.WhenIrvinshowed McKone the pay-rollrecord indicating thatBell had been paid, McKone informed him that Bell had been paidin error.According to McKone,he maintaineda record of the time of the employeesin his department in a "Weekly time book." Each morning he entered in this booka record of the employeesreportingforwork, and any time off taken by them.McKone later posted this record in a ledger or pay-roll record labeled "DaySpinning,"which he retained in his department At the endof each week thepay-roll record was turned into the office and the pay roll was computed from thisret ord.The originalWeekly Time Book, which was producedat the hearing,although not introduced as an exhibit, indicated that Bell wasabsent from workon the dayin question.21The entry in the pay-roll record, however,indicated thatBell had worked 8 hours on Monday, November 13, the dayin question.McKonetestificd that this entry was made by him sometime during the week of November 13and that in posting these records from his original time book to the pay-rollledger he inadvertently credited Bell with having worked on that day. AccordingtoMcKone, this was the only occasion on which Bell had been paid for a dayon which he had not actually worked, and although such errorsdo not occurfrequently, in view of the fact that overseers have supervision overemployees onthree shifts and work long hours, such errors have occurred occasionally.Following the discovery that Bell had been paid for time not actually workedon November 13, 1944, an adjustment was made in Bell's pay, andan amountequivalent to his pay for the day was deducted from his pay check in the pay rollfor the week following Irvin's visit to the millUpon the basis of the foregoing, including the testimony of Overseer McKone,whose explanation the undersigned credits, it is found that Bell was paid throughinadvertence and mistake for a day on which he was not actually at work, andthat when brought to the attention of Overseer McKone and Superintendent Runtonthis error was rectified by a deduction from a subsequent pay checkequivalentto the amount which Bell received for the day on whichhe was not actuallyatwork 22 It will be recalled that none of the other employees who absented them-selves from work on November 13 for the purpose of distributingliteraturewerepaid for the time lost and no reason was advanced by the Board as to why Bellshould have been singled out by the respondent for special consideration. Theundersigned therefore concludes, and finds, that the respondent did not interfere20 Bellwas an hourly rated employee and, like other hourly rated employees, was notentitled to be paid for time not actually worked.21The "Weekly Time Book"liststhe names of the employees in McKone's department andindicates the number of hours worked by them on each day of the week Opposite the nameofLouis Bell under the column for Monday of the week ending November 18, 1944, thereappeared a dash indicating that Bell did not work on that day22 Bell testified credibly, and the undersigned finds, that because of the irregularity in theamount of his overtime, he was unaware that payment for the day on which he was absent,had been included in his pay check for the week of November 13. 240DECISIONS OF NATIONAL, LABOR RELATIONS BOARDwith,restrain and coerce its employees by paying one of its employees his regularwage for time during which he was absent from the plant engaged in the distribu-tion of anti-union literature.The complaint also alleges that,by permitting certain of its employees time offfrom their work to distribute the said anti-union literature,the respondent hasinterferedwith, restrained and coerced its employees. In view of the fact thatthe record discloses, that the employees who distributed the anti-union litera-ture outside the plant on November 13 took the time off without permission orobtained permission to take such time off without disclosing the purpose for whichpermission was asked,it is found that these allegations in the complaint have notbeen sustained 23Conclusions regarding the preparation anddistribution of the anti-union pamphletsThe record discloses that three of the respondent's employees, who were notsupervisors or in any way identified with management,and who were opposed toboth contending unions, embarked upon a campaign to defeat both unions in aforthcoming election. These employees enlisted the aid of Shearer, who was notan employee of, or otherwise identified with, the respondent, and who was thenpresident of an independent union at another company. He recommended anattorney whom they consulted in furtherance of their purposes. As part of theircampaign to defeat the unions,therewas an exchange of letters which weresubsequently reproduced in pamphlet form. These pamphlets were distributedoutside the plant 3 days before the election by one of these employees,24 assistedby a number of other non-supervisory employees.The three employees who participated in the campaign to defeat the unions, eachof whom testified under subpoena by the Board, denied that they were acting for oron behalf of the respondent or at the behest of any of respondent's supervisoryemployees, and no evidence was offered or adduced to contradict this testimony.Nor is there any evidence in the record that the preparation and distribution ofthe pamphlets was inspired by the respondent or any person whose conduct isattributable to the respondent. Although the record further discloses that noneof the three employees here involved paid for the printing of the pamphlets orreceived any bill therefor,25 therespondent offered uncontradicted evidence thatitdid not, directly or indirectly, pay for the printing of these pamphlets, makeany contribution, or receive any bill therefor. Similarly, although it was shownthatFoisy was not paid for his services and that he had at no time submitteda bill to any of the persons in whose behalf he was acting,26 Foisy and represen-tativesof the respondent testified, without contradiction, that he had neverrepresented, or acted in behalf of, the respondent, its treasurer and managingofficer, or its superintendent in this or any other matter.The undersigned so finds.33 The undersignediscognizantof the undisputed testimony that some of the supervisorsof the respondent observed some of these employees distributing the pamphlets involved orsubsequently learned that some of these employees had distributed such pamphlets and tookno steps to discipline or reprimand such employees. The undersigned, however, considers thisinsufficient to justify a finding that these employees were granted time off from work for thepurpose, of distributing anti-union pamphlets.24 Costello and Horman did not engage in the distribution.2E It was suggested that Shearer probably paid the printing bill.26 Foisy testified that he had represented Shearer and the independent union of whichShearer was president, and that Foisy anticipated that he would be compensated in the eventthat an independent union wasorganizedat the respondent'smill. M. T STEVENS & SONS COMPANY241It is apparent from the record, especially from the testimony of SuperintendentRunton and Treasurer Stevens, that the respondent was aware of the anti-unionpre-election campaign, and that it met with the tacit approval of the respondent.However, the evidence falls to support a finding that any of the acts engagedin by these employees, their attorney or any other persons active in this campaignwere attributable to the respondent.Moreover, notwithstanding Stevens' admissionthat, although he gave no approval in advance to the activities of Lapointe, Hermanand Costello or of their attorney, he approved of the sentiments expressed by theemployees in the anti-union pamphlet, there is nothing to indicate that he expressedhis personal opinion to the employees generally respecting the competing unions.Clearly, as contended, in effect, by the respondent, Stevens was entitled, not onlyto enjoy his opinion regarding the controversy, but also to express that opinion,so long as his utterances did not amount to restraint or coercion.The Board's case, however, rests principally upon certain statements containedin Stevens' letter to Foisy which have been hereinbefore set out and which appearin their entirety in "Appendix A." These statements, purporting to answer specificquestions propounded by the attorney, in effect, announce the respondent's intentionof refusing to bargain with respect to the provision for a closed shop in the eventthat either of the unions should prevail in the election. The Board has repeatedlyheld that such an announced intention is in itself unlawful inasmuch as "it bespeaksa determination not to bargain with the Union on so vital a matter as the closedshop, 'a frequent subject of negotiations between employers and employees.' 1127Itwas admitted that the respondent at no time subsequent to the distributionof the pamphlet took any steps to disaffirm the conduct of those participating in theanti-union campaign, or to dissipate the effects of such conduct. The respondent,however, contends that it was under no obligation to do so, in view of the factthat none of the employees participating in the anti-union campaign were represen-tatives of the respondent or otherwise identified with management. Moreover, therespondent contends that any attempt to do so might have resulted in its beingcharged with interference, restraint, or coercion in connection with the forth-coming election.The respondent, in its brief, further attempts to distinguish between "a voluntarystatement of policy made by the employer during organizational activity" and"answers to express questions put to the employer by employees." Although theremay be circumstances under which statements by an employer, which mightotherwise constitute interference,when made in response to inquiries by itsemployees, may not amount to interference, restraint, and coercion, it is no defenseto an employer to assert that a statement by him that he would in no eventbargain with respect to a provision for a closed shop was made in response toinquiries by employees. .The respondent further contends that even if the statements referred to areto be construed as a refusal to negotiate with respect to a closed shop it was withinits legal rights inasmuch as no collective bargaining representative had as yet beenselected by the employees and no demand had therefore been made for thegranting of a closed shop. This position is patently without merit inasmuch assuch an announced intention of refusal to negotiate on the question of a closedshop in itself constitutes discouragement of membership in a unionThe respondent further contends that the statements contained in Stevens' letterdo not constitute interference, restraint, and coercion and, in the absence ofrSeeMatter of Julius Cohn dlb/aComasManufacturing Company,59 N. L. R. B. 208, andcases therein cited.0 242DECISIONSOF NATIONALLABOR RELATIONS BOARD"a general pattern of unfair [labor] practices and Union's hostility," cannot befound to constitute interference, restraint and coercionThe respondent points tothe existence of collective bargaining agreements with the Union as well as withanother affiliated union in its other mills, and the complete absence in the recordof any other unfair labor practices. This contention was answered by the BoardinMatter of Martin Food Products, Inc,52 N L R. B 1131, where the Boardsaid :* * * While a background of anti-union conduct may support an ultimatefinding of interference with the rights of employees under the Act, theabsence of such a background does not preclude such a finding.The respondent relies primarily for its position, with respect to the statementsmade by Stevens in the letter of October 30, upon a line of cases originatingwith theVirginia Electric and Power Companycase 28 These cases, while vouch-safing the respondent's right of freedom of speech, do not deal with statementsby an employer which "bespeak a determination not to bargain with the Unionon such a vital matter as the closed shop." As the Board held inMatter of TampaElectric Company,56 N. L. R. B. 1270:For an employer thus to restrain his employees from joining a labor organi-zation by announcing that he would, by his own unlawful conduct, frustratesuch organization's efforts as collective bargaining representative, clearly fallswithin the prohibition of Section 8 (1) of the Act.The complaint further alleges as a specific act of interference that the re-spondent, by stating in its letter of October 30 that, in the event the Union wereselected as bargaining agent in the forthcoming election, it would continue tobargain individually with its employees, in effect, indicated to its employees thatitwould not bargain collectively with the Union if it prevailed in the election.This allegation is bottomed upon the statement :F.Continuing its policy of many years, the Company will still be pleasedto discuss individual cases with any employee who so desiresThe respondent contends that its statement substantially reflected the languageof the proviso in Section 9 (a) of the Act:Provided.That any individual employee or a group of employees shall havethe right at any time to present grievances to their employer.This position is not altogether untenable, and is supported by the testimony ofStevens that the statement was merely intended to vouchsafe to the employeesthe right to present grievances, and not to preclude bargaining with any dulyselected representative of the employees with respect to all matters properly thesubject of collective bargaining. It should be noted, however, that at no timedid Stevens give such reassurance to the employees. The statement, therefore,while ostensibly within the protection of the proviso, ought not to be consideredin isolation, but in connection with the background of the circumstances which ledup to the issuance of the letter. Thus, it will be observed from the letter of thethree employees to the respondent, dated October 13, that these employees, pur-porting to state their position, as well as that of "a substantial number" of therespondent's employees, were not only opposed to both unions, but that :'s 314 U S. 469Jacksonville Paper Co v NL R B, 137 F (2d) 148 (C C. A. 5),certeen. 320 US 772, BagLake Ozl Co v NL R B , 146 F (2d) 967 (C C A. 5),J.L. Brandeis& Sons v N L RB, 145 F (3d) 556 (C C A8),MidlandSteel ProductsCo. v N. LR. B, 113 F (2d) 800 (C. C A 6),Budd Mfg Co v N. LR B, 142 F (2d)922 (C. C. A. 3). M. T. STEVENS & SONS COMPANY2434.The older employees have always been able to present their personalproblems to the Managementfor adjustmentand we wish to continue thispolicy for all employees who still desire toadjusttheir own problems per-sonally with the Management. [Italics added.]In the light of the expressedpositionof these employees, the respondent'sstate-ment assumes a somewhat different connotation than that contended for by it.If the statement in the respondent's letter constituted recognition and approvalof the position of these employees, thereis somebasis for the Board's contentionthat it tended to frustrate the employees' free choice of a collective bargainingrepresentative. It will be noted that neither in the letter from the three employeesto their attorney, nor in his letter to Stevens is any inquiry made as to therespondent's policy with respect to dealing with individual employees. The re-spondent's unsolicited statement of policy on the subject, therefore, seems significant.Moreover, the comment by the employees in the pamphlet, immediately followingthe exchange of letters which were reprinted, suggests that the employees, atleast, construed the statement in the respondent's letteras aninvitation to continuethe policy of individual bargaining with employees as opposed to collective bar-gaining with a labor organization.However, while the matterisnotwithout doubt, the undersigned is unable toconclude upon the state of the record that, by the statement that the respondentwould continue to "discuss individual cases" with employees, the respondent gavenotice of its intention to continue to bargain with them individually, notwith-standing the selection of a collective bargaining representative, or that theemployees were justified in concluding that that was the respondent's intention.The undersigned, therefore, finds that the respondent has not interfered with,restrained, and coerced its employees by the aforesaid statement.There remains, finally, for consideration, the effect of the statement by therespondent in its letter :E That under no condition will the Companyagree todeductionsinwagesagainst any employee's wishes to cover duesor assessmentsThe Board's counsel contends that thisstatement is tantamount to an announcedintention of refusal to bargain with respect to the c)}eck-off of duesand assessments,an appropriate subject of collectivebargaining,in the event of the selection of abargaining representative.This contentioncontemplatestheprospect that ifnegotiations culminate in the execution of a closed-shop contract, the respondentmight be required to check off duesand assessmentswithout the individualconsentof the employees.The respondent, however,assertsthat it would in no event be permitted tocheck off duesand assessmentswithout the consent of its employees,and reliesfurther upon the existence of a state statute prohibitingassignment of wagesexcept under certain circumstances,29 which it contends precludesitsdoing so, aswell as upon what it considers the policy of the NationalWar Labor Board,limiting deduction of dues to cases in which individual written authorizations havebeen presented.2'Alti,ough the statute was not introduced at the hearing, the respondent, in its brief,quoted the following section of the statute:Deduction of Union or CraftDues.-None of the foregoingsectionsof this chaptershall be applicable to or control or prohibit the deduction of labor or trade union or craftdues or obligations, or subscriptions to a non-profit hospital servicecorporationestablishedunder chapter one hundred and seventy-six A, from wages of an employee by an employerin accordance with a written request made by the individual employee. (Annotated LawsofMassachusetts, Ch. 154,Sec. 8.)696966--46-17 244DECISIONS OF NATIONALLABOR RELATIONS BOARDThe preliminary question to be determined is whether check-off of dues andassessments is a proper subject of collective bargaining. The Board, in the presen-tation of its case, has assumed that it is. The respondent has not disputed thisposition, but relies, apparently, upon its position as stated above. It is commonknowledge in the field of labor relations that the matter of check-off is a frequentsubject of collective bargaining between unions and employers, although notspecificallymentioned in the Act. To say, that because of this omission, anemployer is required to bargain merely with respect to grievances, rates of pay,wages, hours of employment, or conditions of work, is to place too narrow aconstruction upon the Act, in the light of the years of practical experience in thefield of collective bargaining, of which the Congress was not unmindful when thestatutewas enacted The Act dots not undertake so to circumscribe the scopeof the collective bargaining process as to exclude the matter of check-off of unionmembership dues as an appropriate subject of discussionThe respondent, however, contends that the state statute would in any eventpreclude it from checking off dues from wages of employees without theirwritten consent, and that in making the statement complained of the respondentwas merely stating what the statute in effect provided. It will be noted that thestatement of the respondent did not undertake to condition the check-off uponthewritten consent of the ethployee as provided in the statute, but merely uponthe consent of the employees. Assuming, however, that the respondent was in factrelying upon the statute for its statement of policy, there remains the questionwhether the statute is in conflict with the provisions of the Act, in that it attemptsregulation in an area of collective bargaining in which the Congress has legislatedAs the Board has held,Moreover, even assuming the existence of a state statute in support of therespondent's position, it is established beyond question that any such statelaw must yield before the paramount authority of Congress expressed in avalid and applicable Federal Law.3°In view of the undersigned's conclusion that the question of check-off of dues andassessments is an appropriate matter of collective bargaining, and the furtherfinding that the state statute giast yield to the broader purposes and considerationsof the Act, the final question to be determined is whether, by stating to its em-ployees in anticipation of an election that it would not bargain with respect to thecheck-off of dues and assessments against the wishes of the employees, therespondent has interfered with the self-organizational rights of its employees.Itmust be recognized that in the event of the designation of a collective bargainingrepresentative, by a majority of the respondent's employees in an appropriateunit and the execution of a closed-shop contract, a situation could arise whichwould require the respondent to bargain with respect to a check-off even in theabsence of individual authorization by the employees. The respondent's statement,therefore, that under no condition would it agree to deduction of membershipdues and assessments against employees' wishes, is tantamount to an announcementthat it would refuse to bargain with respect to an appropriate subject of collectivebargaining. Such a statement, made shortly before an election to select a bargainingrepresentative, would, as in the similar case of the statement respecting the closedshop, tend to frustrate the employees in their choice of a bargaining representative,discouragemembership in a union, and interfere with, restrain, and coerce em-ployees in their rights under the Act. The undersigned so finds.30Matter of Eppinger & Russell Company,56 N L R B.1259, and cases cited. M. T STEVENS & SONS COMPANY245Finally, and most significant is the fact that nowhere in its letter, or at any timethereafter, did the respondent offer its employees any assurance that it wouldabide by the results of the election and, in the event that either of the labororganizations was selected as the collective bargaining representative, bargain withsuch organization with respect to the usual subjects of collective bargaining, includ-ing the closed shop and the check-off of union membership dues and assessments. Theabsence of such assurance could only serve to emphasize in the minds of the em-ployees the futility of the selection of such representative in the face of the re-spondent's announced policy that it would not bargain with the representatives whichmight be designated by its employees with respect to matters which are frequentsubjects of negotiations between employers and employeesUpon the basis of the foregoing, and upon the entire record, the undersignedconcludes and finds that, by stating to its employees that it would at no timecompel employees to relinquish membership in a union or to become members of aunion as a condition of employment, thereby foreclosing its employees frombargaining with respect to a closed shop; and by stating that it would under nocondition agree to the deduction of union membership dues and assessments fromemployees' wages without their consent, thereby announcing its intention of refusalto bargain with respect to the matter of check-off, both appropriate subjects ofcollective bargaining, the respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed under the Act.The undersigned further finds that, as a result of the foregoing, the employeesof the respondent have been prevented from expressing their free and untrammeledchoice in the election of November 16, 1944, and ivill therefore recommend thatthe election be set aside.Superintendent Runton's article, "My America"Late in October 1944, Superintendent Runton prepared an article entitled "MyAmerica," bearing the subheading, "Should I turn it over to the Communists?"Runton gave the article to one of his supervisors at the plant to read and "make* * * corrections or annotations * * * to his satisfaction," and return to Runton.Runton's name and a post office box address in Lowell appeared at the end of thearticle.According to Runton, the article was not returned to him, and he laterlearned that the article had disappeared from the supervisor's desk during thesecond shift only to reappear later on the bulletin board No permission had beengranted to post the article on the bulletin board, and there was no showing asto who posted it. It remained on the bulletin board for some time during that shiftand then disappeared. On or about November 1, 1944, substantially the same articleappeared in the Lawrence Sunday Sun, a newspaper published in Lawrence.It is noted that the subhead of this article refers to "the Communists," and thatthe article itself contrasts the American way of life with that of the communists,echoing in some respects statements contained in the letter from the employees toRunton. The concluding paragraph deplores "Twelve years of stifling oppressionby an alphabet of agencies," including by implication, according to Runton, theBoardHowever, the general tenor of this article appears to be an argument infavor of free enterprise, political in tones rather than anti-union Runton testifiedthat this article was written and published in connection with the presidentialelection of 1944, and that he had no other purpose in mind 31iiThe article as it appeared in the newspaper was, according to Runton, substantially thesame as the typewritten text except that the newspaper article concluded with an appeal tothe reader to vote against President Roosevelt. In addition, instead of Runton's name thereappeared at theend ofthe article the pseudonym, "AN IMMIGRANT." 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough it may be coincidence that the publication of this article occurredabout two weeks before the plant election as well as shortly before the nationalelection, itis singularthat Runton submitted to one of his supervisors for editing,a draft of what he considered purely a political article. However, there was noevidence that the article was posted on the bulletin board with the respondent'spermission or by anyone for whose conduct the respondent would be answerableOn the contrary, the evidencewarrantsthe conclusion that this article was removedfrom the supervisor's desk and posted for a comparatively short time, and thereis no showing that it was observed or read by any of the employees No explanationwas offered as to the manner in which it finally reached the representatives of theUnion from whose files the original draft of the article was produced. It isreasonable to conclude that it was removed from the bulletin board by someunion sympathizer and transmitted by that person to the Union. In view of allof the foregoing circumstances, the undersigned concludes and finds that Runton'sarticlewas in fact written and published for purely political purposes; that itappeared on the respondent's bulletin board without authority for a brief periodof time during part of a shift on one day, and that in any event it was protectedunder the constitutional guarantee of freedom of speech. It is therefore foundthat the respondent has not interfered with, restrained, and coerced its employeesby the statements contained in the afore-mentioned article by Superintendent RuntonIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices, itwill be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.TextileWorkers Union of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization within the meaning of Section 2 (5) ofthe Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act. M. T. STEVENS & SONS COMPANYRECOMMENDATIONS247Upon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, M. T. Stevens & Sons Company(Merrimack Woolen Mills), its officers, agents, successors, and assigns shallICease and desist from:(a) Interfering with, restraining, or coercing its employees in the exercise ofthe rights to self-organization, to form labor organizations, to join or assistTextileWorkers Union of America, C. I. 0., or any other labor organization,tobargain collectively through representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the Act.2Take the following affirmative action which the undersigned finds will effectuatethe policies of the Act :(a)Post at its mill at Dracut, Massachusetts, copies of the notice attachedheretomarked "Appendix B." Copies of said notice to be furnished by theRegionalDirector of the First Region, shall, after being duly signed by therespondent's representative, be posted by the respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees are customarilypostedReasonable steps shall be taken by the respondent to insure that said noticesare not altered, defaced, or covered by any other material;(b)File with the Regional Director for the First Region on or before ten (10)days from the date of the receipt of this Intermediate Report, a report in writingsetting forth in detail the manner and form in which the respondent has compliedwith the foregoing recommendations.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorinwilting that it has complied with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaidIt is further recommended that the complaint be dismissed insofaras itallegesthat the respondent aided, abetted, and encouraged certain of its employees in thedistribution of anti-union literature to its employees on or about November 13,1944; allowed certain of its employees time off from their work to distribute thesaid anti-union literature; paid an employee his regular wages for time duringwhich said employee was absent from the plant in connection with the distributionof the said anti-union literature; and stated to its employees that it would continueto bargain individually with its employees in the event the Union were selectedas collective bargaining representative.It is further recommended that the election of November 16, 1944, beset aside.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may, within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington 25, D. C, an original and four copies ofa statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objec-tions) as he relies upon, together with theoriginaland four copies of a brief insupport thereof. Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Boardfiling the sameshall serve a copy thereof 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon each of the other parties and shall file a copy with the Regional Director.As provided in said Section 33, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Board withinten (10) days from the date of the order transferring the case to the Board.IRVING RoGosiN,Trial Examiner.Dated July 26, 1945.APPENDIX ATo OURFELLOW-EMPLOYEESOF THE MERRIMACK WOOLEN MILLS'In view of the vast amount of misinformation which has been circulated byboth the A. F. of L. and the C. I. 0., we have decided toascertainthe factsfirst-handedly.LETTER # 1OCTOBER 13, 1944.MERRIMACK WOOLEN MILLS,Dracut,Massachusetts.Attention of: Mr LeslieRunton, SuperintendentDear Mr Runton : A notice appeared in a recentissue ofthe Lowell Sun to theeffect that an election was to be heldat anearly date to determine whether or notthe A F. of L. or the C. I. 0 would be certifiedas a bargainingagent for theemployees of your Mill Since that time, the representatives of these two organi-zations have been telling us that there would be no other alternative than to votefor one of these two organizations.We are taking this means to inform you that thereisa substantialnumber ofyour employees whose feelings may be described as follows:1.They do not wish to pay tribute to Sidney Hillman and his PAC throughmembership in the C. I. O. They consider the leadership of this organizationisfundamentally communistic and tied up with such men as Browder andothers who are wholly un-American in their views.2.They do not wish to pay tribute to the A. F of L. which is now repre-sented by Valente and Sylvia, both of whom have shifted back and forthbetween the A. F. of L and the C. I. O. for thesole purposeof featheringtheir own nests.3.The dog fight which has preceded the election at the Shawsheen Mills ofTuesday, October 10, between the C. I. O. and the A. F of L. in the pressand over the radio has been degrading to the cause of Trade Unions One ofthese organizations in its Ad referred to the otheras "a powerless,yet power-hungry group."We believe that this reference applies to both4.The older employees have always been able to present their personalproblems to the Management for adjustment and we wish to continue thispolicy for all employees who still desire to adjust their own problems per-sonallywith the Management.In view of the facts set forth above, we request the Management to insist thatifand when an election is held that the same provisions for indicating the em-ployee's choice be made as appeared on the ballot at the recent Shawsheen Ele -tion, namely that any employee may designate his choice as the :A. F. of L.C. I. O.No Union M T STEVENS & SONS COMPANY249We feel that if any other stand is taken by the Company that it will indicate itspreference for two organizations neither of which will properly represent theemployees.We realize that you, as Superintendent, may not have the authority to replydirectly to this letter but nevertheless are taking this first step out of courtesyto you and the Company.The Company will hear very shortly from the Attorney representing ourgroup and we will expect an early reply to his letter and also a frank statementof the Company's position.Yours very truly,ANTHONY J.HORMAN,A. LAPOINTEJOHN J. COSTELLOLETTER #2(The following is a letter addressed to our Counsel)OCTOBER 13, 1944MR PAUL Foist/174 Central Street, Lowell, MassachusettsDEAR MR. Foisy: Enclosed please find a copy of a letter which we have addressedtoMr. Runton as Superintendent of the Merrimack Woolen Mills at Dracut.We request that you immediately communicate with Mr. Abbott Stevens of theM. T. Stevens to learn, among other things, answers to the followingquestions:1Will this be a consent election on the part of the Company, or will it beordered by the National Labor Relations Board?2. In the event that either of the two unions should be designatedas a bar-gaining agency (which we do not believe will happen), will the Company:aRequire employees to forfeit their membershipin anyotherUnionas a condition of employment?b Compel employees to become members of a particular Union as acondition of employment?cCompel employees against their wishes to permit a deduction fromtheir pay for dues and assessments?We wish that you should also inform both the Company and the National LaborRelations Board that we represent a substantial number of employees who aregoing to demand that their rights as American Citizens be protected.Yours very truly,ANTHONY J HORMAN,A LAPOINTEJOHN J. COSTELLOLETTER #3(The following is a letter addressedby our Counsel to Mr.Abbot Stevens)OCTOBER 18, 1944.MR. ABBOTSTEVENSM T Stevens & Sons Company, North Andover, MassachusettsDEAR SIR: No doubt Mr Runton has forwarded a letter which he hasreceivedfrom a groupof your employees who requestcertain information from you Inaddition,I am enclosing a copy ofthe letter which theyhave addressed to me astheir counsel which no doubtis self-explanatory. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDIwould thereforerequest that at your earliest convenienceyou notify me as toyour intentionsas regardsthe specificquestionswhich they have addressed to me,namely :1.Will this be a consentelection onthe part of the Company, or will it beordered by the National Labor Relations Board?2 In the event that either of the two unions should be designated as abargaining agency (which we do not believe will happen), will the Company:a.Require employees to forfeit their membership in anyunion as acondition of employment?b Compel employees to become members of a particular Union as acondition of employment?c.Compel employees against their wishes to permit a deduction fromtheir pay for dues and assessments?A prompt reply will be greatly appreciated and if necessary a conference atyour earliest possible convenienceYours very Truly,PAUL R. FuisrLETTER #4(The following is a letter sent by Mr. Stevens to our Counsel in reply to Letter#3)Ocroam 30, 1944.MR. PAUL Foist/174 Central Street, Lowell, Massachusetts.DEAR MR. Foxsv: Replying to your letter of October 18, 1944, we would state thatthe situation insofar as we are aware is as follows :1.That a representative of the C. I. O. made a request that we consent to anelection at the MerrimackWoolen Mills which we refused to do2.Mr. A. Howard Myers ordered a hearing which was held on Monday,October 9, after which we received no further instructions from Mr. Myers.3.That if an election is held, it will be held at the direction of Mr. Myersand not by our consent.4. If and when an election is held, the Company's policy will be as follows:A. That provisions be made so that each employee may express hispreference for one of the three alternatives, A. F of L., C. I. 0, No Union.B.That it hopes that each and every employee will exercise his or herright to vote on the questions submitted.C. That at no time will the Company compel an employee to give upmembership in a union as a condition of employment.D. That at no time will the Company compel an employee to become amember of any particular union as a condition of employment.E.That under no condition will the Company agree to deductions inwages against any employee's wishes to cover dues or assessments.F.Continuing its policy of many years, the Company will still be pleasedto discuss individual cases with any employee who so desires.We trust that this reply is satisfactory.Yours very truly,M. T. STEVENS & SONS COMPANYABBOT STEVENS,Treasurer. M T. STEVENS & SONS COMPANY2511.You will note from Mr.Stevens reply that whereas the Company isanxious that each employee exercise his right of voting that it does not in anyway attempt to influence his or her choice.2.That theCompany will not allow membership or non-membership in aLabor Unionto determine whether or not an employee will be continued inthe employ.3.That regardless of what may happen, you,as an individual,will still beable to discuss your own problems with the Management.We, asemployees,have always received fair treatment from the Managementand have found the Management ready to listen to our individual problems andtomake reasonable adjustment wherever it was found necessary.The Companyhas demonstrated in many ways that its attitude toward its employees is sympatheticand understanding and we do notfeel thatthe relationshipsthat haveexisted attheMill for many years should be suddenly thrown into the scrap heap to satisfya few labor organizers who would have difficulty in holding down a real jobthemselves.Let's show these power-hungry organizers that we resenttheirmethods of intimi-dation, coercion and falsification,and that we also resent any attempt on the partofHillman and others to destroy the freedoms that have long existed here inAmerica.If any of you have already signed cards because of intimidation,coercion andmisrepresentation,don't forget that IF either of these organizations win thiselection that every known pressure will be brought to bear to compel deductionsfrom yourpay envelopes to pay dues and assessments.Theyrealize that a personwho has been induced to become a member through subterfuge will sooner or laterrealize this fact and will then refuse to pay dues on any voluntary basis.FELLOW-WORKERS, BE SURE THAT YOU VOTE,and that you vote"NO UNION"in this coming election.ANTHONY J. HORMAN,JOHN J. COSTELLoALEx LAPOINTE